Citation Nr: 1325156	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-42 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was CUE in the RO's February 16, 1977 decision that denied service connection for a nervous condition.

2.  Whether there was clear and unmistakable error (CUE) in the RO's July 7, 1999 rating decision that assigned an April 30, 1996 effective date for the grant of service connection for schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from June 1966 to February 1970 and from August 1970 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran has attempted to withdraw his claim of CUE as to the July 1999 rating decision, the argument he gives as to the reason for his claim refers to the effective date assigned to his service-connected psychiatric disability, which was assigned in this rating decision.  As such, and to afford the Veteran every possible opportunity to present his claim, the Board has decided that this should remain on appeal.  In addition, while the October 2007 only specifically referenced the July 1999 decision, the Board finds that the matters contended by the Veteran were discussed as they pertain to the February 1977 decision.  Therefore, since the Veteran was provided with a statement of the case pursuant to this decision in October 2009, he has been afforded all necessary adjudication of his claims.

A review of the Virtual VA claims file reveals that all evidence contained therein is duplicative of or irrelevant to the claims on appeal.


FINDINGS OF FACT

1.  The moving party has not alleged an error of fact or law in the February 1977 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

2.  The Veteran filed his original claim for entitlement to service connection for a nervous disorder in December 1976.

3.  In a February 1977 rating decision, the RO denied entitlement to service connection for a nervous condition.  The Veteran did not appeal this decision. 

4.  In October 1983 and July 1987 rating decisions, the RO confirmed the prior denial of entitlement to service connection for a neuropsychiatric condition and a nervous condition.  The Veteran did not appeal either of these decisions.

5.  In an August 1993 rating decision, the RO denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal this decision.

6.  In a January 1994 rating decision, the RO denied a claim of entitlement to service connection for PTSD.

7.  In an October 1995 rating decision, the RO denied a claim of entitlement to service connection for a nervous condition to include PTSD.

8.  On a claim dated April 30, 1996, the Veteran's representative submitted an application to reopen his claim for entitlement to service connection for a nervous condition.

9.  In a July 1999 rating decision, the RO granted entitlement to service connection for schizoaffective disorder, bipolar type, claimed as PTSD, effective April 30, 1996.

10.  The RO did not clearly and unmistakably err in its July 1999 determination that assigned an effective date of April 30, 1996 for service connection for schizoaffective disorder, bipolar type, claimed as PTSD.


CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion with regard to the February 1977 RO rating decision must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2012).

2.  There was no CUE in the RO's July 1999 rating decision that granted service connection for schizoaffective disorder, bipolar type, and assigned an April 30, 1996 effective date.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2012), 3.156(c), 3.400(q)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, the VCAA is inapplicable to CUE motions, and therefore need not be further discussed in this decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


II.  Applicable Laws and Regulations

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard  v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error . . . in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

CUE in 1977 RO Decision

In a July 2007 written statement, the Veteran alleges that there was error in the February 1977 RO rating decision that denied entitlement to service connection for a nervous condition.  He stated that service treatment records dated in December 1971 and February 1972 showed a diagnosis of psychotic depression, along with records dated in October and November 1976.  Therefore, service connection should have been granted on the basis of direct and presumptive service connection.

In an October 2009 written statement, the Veteran contends that anxiety neurosis is a psychiatric condition that should have been service connected.  What he suffered from now was the same condition that he had in September 1976.

In a May 2013 written statement, the Veteran's representative alleges that there was CUE in the February 1977 in that no follow-up attempt was made to obtain in-service treatment records from Fort Gordon, Georgia.  The Veteran's representative cited the version of 38 C.F.R. § 3.103(a) that was in effect in 1977, which states that it is the obligation of VA to assist a claimant in developing the facts pertinent to his claim and to render a decision which grants him every benefit that can be supported in law while protecting the interests of the Government.

Regarding the allegation put forth by the Veteran that the medical records dated in December 1971 and January 1972, along with records dated in October and November 1976 show that he had a psychosis that was diagnosed in service, the Board notes that none of these records were a part of the claims file prior to the February 1977 RO rating decision at issue here.  They were not associated with the Veteran's claims file until his representative submitted them in April 1996.

As indicated above, a determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Since these records were not a part of the claims file at the time of the February 1977 decision, they cannot serve as a basis for determining whether there was CUE in that decision.  

Regarding the allegation of the Veteran's representative that the RO failed to follow up on a request for specific service documents, the Board finds that, even if these documents had been obtained prior to the February 1977 rating decision, it would not have manifestly changed the outcome of the claim.  Specifically, the only post-service competent evidence addressing psychiatric disability contained a single diagnosis of passive aggressive personality.

The service records dated in October 1971 and February 1972 show diagnoses of obsessive compulsive and psychotic depression and the records dated in October 1976 show diagnoses of schizophrenia, paranoid type, and rule out manic depressive, manic stage.  While findings of psychoses were shown in service, and these are considered chronic diseases, see 38 C.F.R. § 3.309(a) (1977), the evidence of record at the time of the February 1977 RO rating decision showed that there were no post-service manifestations of these same chronic diseases, as is needed for service connection under 38 C.F.R. § 3.303(b) (1977).

Furthermore, the only post-service medical record associated with the claims file at the time of the February 1977 RO rating decision contained a diagnosis of passive aggressive personality.  The regulations at the time of the decision indicated that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1977).

The only information received from the Veteran prior to the February 1977 rating decision was his December 1976 original claim asserting entitlement to service connection for a nervous disorder, insomnia, and mania.  While not specifically detailed, it is clear that the RO favored the opinion of the VA examiner as to current diagnosis over that of the Veteran.  Such a preference does not constitute CUE in that decision and, in fact, the Veteran has not alleged that the diagnosis given in the January 1977 VA examination report and relied upon by the RO is incorrect.

As such, even if the service records dated in 1971, 1972, and 1976 had been obtained and a part of the record at the time of the February 1977 RO rating decision, it would not have manifestly changed the outcome of the claim, since the only post-service diagnosis was a personality disorder.  Therefore, the motion for CUE in the February 16, 1977 rating decision must be denied.

CUE in 1999 RO Decision

The Veteran has generally alleged CUE in the assignment of the effective date of April 30, 1996 for the grant of service connection for schizoaffective disorder, bipolar type, pursuant to the July 1999 RO rating decision.  Since the effective date was assigned in this decision, and despite the Veteran's assertion that he does not allege CUE in this decision, the Board has liberally interpreted his claim as involving CUE in this decision.

Initially, the Board notes that the Veteran initiated an appeal of the effective date assigned for this disability in March 2000, after the claim was granted.  He was issued a statement of the case in April 2000 but failed to file a timely substantive appeal.  When he subsequently filed a written statement disagreeing with the April 2000 statement of the case in March 2001, he was informed by the RO in June 2001 that he had until July 2000 to file a substantive appeal and, because he did not, his claim was closed.  The Veteran did not appeal this finding.

In the case of an application to reopen a previously denied claim for entitlement to service connection, the applicable statute provides that the effective date is to be "fixed in accordance with the facts found," but cannot be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a).  The courts have interpreted the statute as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  

In this case, the Veteran was notified of the last prior final decision in October 1995 and did not perfect an appeal.  To the extent that he submitted new and material evidence in April 1996 with regard to the October 1995 denial, the claim was subsequently granted.  Therefore, while the claim remained pending at that time due to the newly submitted evidence, that appeal was closed when it was granted in July 1999.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  There is no argument that the Veteran submitted this new and material evidence prior to the April 1996 claim.  Consequently, the RO's decision to assign April 30, 1996 as the effective date is in accordance with the general rule and not clearly and unmistakably erroneous on this basis.

To the extent that the Veteran is challenging the effective date assigned in the July 1999 rating decision, the Board notes that he may not raise a freestanding claim at this time.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Instead, the Veteran properly has initiated a motion for CUE in that decision.

While the Veteran has not specifically alleged any error of law or fact in the July 1999 rating decision, the Board will liberally construe all of his and his representative's written statements.  As noted above, the Veteran and his representative allude to the fact that some service records were not a part of the claims file when the Veteran's claim of entitlement to service connection for a nervous disorder was initially denied in February 1977.

The regulation in effect at the time of the July 1999 rating decision regarding new and material evidence indicated that, "[w]here the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.   This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs."  38 C.F.R. § 3.156(c) (1999).

The regulation then proceeds to indicate that, "[t]he retroactive evaluation of disability resulting from diseases or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim."  38 C.F.R. § 3.156(c) (1999).

The effective date regulation at the time of the April 1996 application to reopen and July 1999 rating decision, 38 C.F.R. § 3.400 (1999), provided that where an award of benefits is based on new and material evidence that consists of "[s]ervice department records," the effective date is "[t]o agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later. . . ."  38 C.F.R. § 3.400(q)(2) (1999).

The contention that can be interpreted from the Veteran's statements is that the newly submitted service personnel records should be considered under 38 C.F.R. § 3.156(c) and should lead VA to reconsider the former final decision and assign an effective date accordingly.  He alleges CUE on this basis.

Initially, the Board finds, consistent with the Court's memorandum decision, that the Veteran's allegations, as read liberally by the Board and summarized above, are sufficiently clear and specific to require the Board to address the CUE motion on the merits.  See Fugo, 6 Vet. App. at 43 ("there must be some degree of specificity as to what the alleged error is. . . ").  However, the Board will deny the motion on the merits, for the following reasons.

The Veteran argues that it was CUE for the RO not to apply the version of 38 C.F.R. §§ 3.156(c) at that time because the in-service psychiatric records were precisely the type of "supplemental report from the service department" referred to in this regulations as providing a basis for an effective date earlier than the application to reopen, specifically, the date of receipt of the prior claim.  The Board rejects this argument, on the merits, for the following reason.  The service records that were associated with the claims file in April 1996 were submitted by the Veteran and were not, therefore, supplemental reports from the service department.  As such, they cannot be considered supplemental reports from the service department, and 38 C.F.R. § 3.156(c) does not apply.  As such, the former decision is not subject to reconsideration under the version of this regulation in effect in 1999.  Furthermore, the provisions of 38 C.F.R. § 3.400(q)(2) were not misapplied because the records added to the file were not lost or mislaid. 

The Board also notes that, even if it were established that it was possible for the RO to apply those regulations in assigning an effective date for the grant of entitlement to service connection in its July 1997 decision, this would not be a basis for a finding of CUE. Such a finding requires an error in law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Fugo, 6 Vet. App. at 43-44.  The Veteran has not met that heavy burden here.  As shown above, there is a plausible basis for not applying those regulations, specifically, that the records were submitted by the Veteran and were not lost or mislaid.  Consequently, CUE in the July 1999 decision assigning the April 30, 1996 effective date based on the date of the application to reopen was not clearly and unmistakably erroneous.  The CUE motion with regard to this decision must therefore be denied.

The Veteran has not put forth any other arguments to be considered as CUE in the July 1999 RO rating decision.

Conclusion

With regard to both CUE motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The motion as to whether there is CUE in a February 16, 1977 RO rating decision is dismissed without prejudice to refiling.

The CUE motion as to the RO's July 7, 1999 decision that assigned an effective date of April 30, 1996 for the grant of entitlement to service connection for schizoaffective disorder, bipolar type is denied on the merits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


